Title: To James Madison from James Monroe, 15 June 1789
From: Monroe, James
To: Madison, James


Dear SirRichmond June 15. 1789.
Upon my return home the other day after the close of the Chancery term, I found a letter from you in the post office, wh. had been there for sometime. This will apologize for my not answering it sooner. I am again call’d here, & shall attend untill the last of this month, upon the genl. & court of appeals. Mr. Jefferson we are taught to believe will visit this state in the course of the summer—& reside some months at Monticello. But as his request for leave to perform this tour was, (as I have understood) presented in the interval between the dissolutn. of the late & organitn. of the prest. govt., whilst no one might be authoriz’d to grant it, & the season was far advanc’d before the latter event, I have feard the report was without foundation. Owing however to the contrary expectation together with the want of materials, I have declin’d writing him latterly. I had intended to have given Mrs. M. an opportunity of visiting her friends in N yk. this year, but have latterly declin’d it. The expence of the trip & approaching heat of the season present difficulties not to be surmounted. On my return I shall send my furniture, & soon after move up to Albemarle. This I expect to accomplish in the course of the next month or certainly in August. Mrs. M. was of our party to the district court & was well pleas’d with the country. You must not expect, in return for your attention, any communicatn. of importance from me. The country furnishes nothing of the kind, & you have intelligence from other quarters, sooner than it reaches us.
The operations of the government is the object here that engages the publick attention. As yet no act of importance has pass’d, and of course no ground laid, for particular approbation or censure. In general however so far as I have seen the effect, the discussion of the subjects that have been before you, has made, it hath been a favorable one. An anxiety seems to prevail for greater dispatch, but this the more discerning are sensible must be impracticable. Before I move shall arrange the line of correspondence between us & apprize you of it. I am with real esteem sincerely yours—
Jas. Monroe
